IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LARUE R. CARTER,                        §
                                          §   No. 486, 2017
        Defendant Below-                  §
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   Cr. ID 1603021947 (N)
        Petitioner Below-                 §
        Appellee.                         §

                           Submitted: January 12, 2018
                            Decided: January 22, 2018

                                     ORDER

      This 22nd day of January 2018, it appears to the Court that, on December 12,

2017, the Chief Deputy Clerk issued a notice to the appellant to show cause why his

appeal should not be dismissed for his failure to diligently prosecute the appeal by

either paying the filing fee or a filing a motion and affidavit to waive the filing fee.

The appellant failed to respond to the notice to show cause within the required ten-

day period. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Gary F. Traynor
                                        Justice